DETAILED ACTION
1	This action is responsive to the amendment filed on March 03, 2021.
2	Objection to claim 6 is maintained for the same reasons set forth in the previous Office action that mailed on 12/08/2020.
3	The rejection of claims 10-18 under 112b second paragraph, is withdrawn because of the applicant’s amendment.
4	Claims 1-7 stand rejected under 35 U.S.C. 102(a)1 as being anticipated by Uehlyama et al. (US’ 208) for the same reasons set forth in the previous Office action that mailed on 12/08/2020.
5	Claims 8 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Schweikart et al. (US’ 382 A1) in view of the Patent No. CN’ 662 A for the same reasons set forth in the previous Office action that mailed on 12/08/2020.
6	The rejection of claims 10-18 under 35 U.S.C. 103 as being unpatentable over Schweikart et al. (US’ 382 A1) in view of the Patent No. CN’ 662 A, is withdrawn because of the applicant’s amendment.
NEW GROUND OF REJECTION
Claim Objections
7	Claims 3-7 and 9-10 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, can not depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Correction is required.
Allowable Subject Matter
8	Claims 10-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Response to Applicant’s Arguments
9	Applicant's arguments filed on 3/3/2021, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the rejections of claims 10-18 under 112, second paragraph, 101 and 103, have been considered but are moot because the rejections are withdrawn.
With respect to the rejection of the claims under 102(a)1 as being anticipated by Uehlyama et al. (US’ 208), applicant argued that Uchiyama (US’ 208) does not teach a back coloring composition for coloring wood-based materials in the mass as recited in the recent amended claims. The applicant also argued that Uchiyama (US’ 208) does not teach the combination of a pigment and the reactive type black dye as presently recited in claim 1 and none of the examples of Uchiyama discloses a composition with a reactive black dye that is combined with a black pigment.
The examiner respectfully, disagrees with the above arguments because Uehlyama et al. (US’ 208) clearly teaches a black ink composition comprising reactive black dyes (see col. 4, line 31) and pigments include carbon black (see col. 4, line 43). Therefore, Uehlyama et al. (US’ 208) teaches the combination of a pigment and the reactive type black dye as presently recited in claim 1, and, thus, Uehlyama et al. (US’ 208) anticipates the claims.
   	Further, a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegeaal Bros. Union Oil Co. of California, 824 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). ”When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claims is known in the prior art.”Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).
With respect to the applicant’s argument that that Uchiyama (US’ 208) does not teach a back coloring composition for coloring wood-based materials in the mass as recited in the recent amended claims, the examiner would like to point out that, it has been held that the recitation that an element is "adapted to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable, see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir 1997).
Furthermore, the two different intended uses are not distingishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Accordingly the teaching of Uchiyama (US’ 208) is sufficient to anticipate the material limitations of the instant claims.
With respect to the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Schweikart et al. (US’ 382 A1) in view of the Patent No. CN’ 662 A, applicant argued that Schweikart et al. (US’ 382 A1) does not disclose a composition of dry extract for coloring wood-based materials in the mass as claimed. The applicant also argued that the preferred dyes disclosed in paragraph (0042) do not even include a black dye, let alone a reactive black dye as claimed.

10	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761